DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 and 18 are objected to because of the following informalities:
Claim 1, line 1, before "tray" insert --casket--;
Claims 2-9, line 1, after "The" insert --casket--; and
Claim 18, line 1, after “The” insert --casket-- and change “secured_to” to --secured to--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 3 and 4, the term “coupled” appears to contradict claim 1, lines 6 and 11, which previously establish the first and second fabric sheets are “secured” to the tray.  The applicant is advised to amend claim 3, lines 3 and 4, by changing “coupled” to --secured--.
Allowable Subject Matter
Claims 1, 2, and 4-18 are allowed.
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Regarding claim 1, the applicant’s arguments are persuasive in-part with respect to Fash (US#7302743).
The examiner agrees with the applicant’s argument(s) below:
“As shown in Fig. 4 and disclosed in column 7, lines 10-18 of Fash, the fabric sheet lays over the edges of the box 80 and the reusable casket 10. Fash does not disclose or suggest that the fabric sheet 90 is operably secured to the box 80 at all. It is not clear how such a connection would be possible. Moreover, Fash states that after the viewing, “fabric 90 is then removed from its position covering the top edges of box 80, casket 10 and any gaps between. Fabric 90 is preferably discardable and is optionally place inside of box 80...” (Fash at col. 10, lines 3-7) (emphasis added). Such language clearly indicates that the fabric sheet 90 is not secured to anything, and certainly not the box 80.
Finally, it is noted that the long edges of the fabric 90 of Fash are disposed external to the casket 10, and thus areas proximate of the long edge could not reasonably be secured to any part of the box 80. There no reason or useful result in modifying Fash to somehow secure an area near the long edge of the fabric 90 to the box 80.”

Regarding claim 10, the applicant’s arguments are persuasive in-part with respect to Fash (US#7302743).
The examiner agrees with the applicant’s argument(s) below:
“As amended, claim 10 recites “a first fabric sheet operably secured to the base such that the first fabric sheet extends along and adjacent to an inside surface of the first side panel and an edge of the first fabric sheet is movable.” As discussed above, Fash does not teach or suggest a fabric sheet secured to anything. Moreover, even if the outer casket 10 were considered to be the base, the fabric sheet 90 of Fash does not “extend along and adjacent to an inside surface of the first side panel” of the casket 10.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677